DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.

Response to Amendment
	The amendment filed 4/5/21 has been accepted and entered. Accordingly, claims 1 and 12 are amended.  

Priority Document Translation
	The earliest effective filing date for priority and new matter determinations is 12/12/2016 for German Patent document DE 102016 224710.7. The document has been submitted in this application, however, a corresponding document could not be found online for translation purposes to make new matter determinations related to newly amended claim limitations. Accordingly, an English language translation of the non-English language foreign priority document is required. See MPEP 213, 37 CFR 1.55 “claim for foreign priority”, (g)(3)(iii) (“An English language translation of a non-English language foreign application is not required except . . . when specifically required by the Examiner”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 12-15 under 35 U.S.C. 112(b) has been withdrawn as a result of the amendment. 
The rejection of claims 1-5, 7-10 and 12-15 under 35 U.S.C. 112(a) has been withdrawn as a result of the amendment. 
However, a new 112(b) rejection is issued for claims 12-15 as a result of the amendment. Claims 12-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, the metes and bounds of what is and is not required in the limitation “a first networked vehicle equipped to receive the distribution functions and characteristic numbers and use the distribution functions and calculated information to define a predicted route and a predicted speed” is unclear and indefinite. 
The specification indicates the “prediction” of a route can be carried out by a driver inputting a destination in a navigation device or determining frequently traveled routes of a particular driver (Spec. ¶ 41). However, the specification fails to provide any guidance, explanation or examples on how “distribution functions and characteristic numbers” are used by a vehicle to define a predicted route. Furthermore, a review of the specification indicates that there is no previous disclosure of a vehicle used to “define” a predicted route using distribution functions and characteristic numbers.  Accordingly, use of the term “define” in this context is unclear and indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 -15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the newly amended limitation “a first networked vehicle equipped to receive the distribution functions and characteristic numbers and use the distribution functions and calculated information to define a predicted route and a predicted speed” constitutes new matter not present at the time of effective filing. For example, the originally filed specification and priority documents do not disclose “distribution functions and characteristic numbers” that are used by a vehicle to “define a predicted route”. Furthermore, a review of the specification indicates that there is no previous disclosure of a vehicle used to “define” a predicted route using distribution functions and characteristic numbers more generally.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10 and 12-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-5, 7-10 and 12-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1, and similarly recited in claim 12, the claims recite the abstract idea of (1) “determining speed distributions using the speed information received from a multiplicity of networked vehicles including forming characteristic numbers for characterizing the determined speed distributions, (2) “predicting a vehicle route” and (3) “predicting a speed for a particular vehicle traveling along the predicted route using the characteristic numbers”. 
Steps (1) - (3) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, (1)-(3), in addition to reciting an abstract idea of a mental process, also recite an abstract idea of a mathematical concept since determining speed distributions, predicting a vehicle route and predicting a speed are disclosed in the specification as mathematical calculations (¶28, ¶37, ¶54 “distribution function 20 is calculated iteratively from the collected speed values (17, 18). Statistical methods such as core density estimators are applied for this”; ¶55 “FIG. 4 shows a speed distribution 20, for example at a spatially fixed point 15. In order to describe the distributions, a plurality of quantiles Q are calculated in the backend ( e.g. 15%/35%/50%/65%/85%---quantile )”). See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, for at least the reason that the recited features of the abstract idea are not being applied on any additional elements such as a computer, computing device, memory, etc. with respect to claim 1, and with respect to claim 12, the abstract idea the recited features of the abstract idea are being applied on a generic computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)), i.e., claims 12 “processor”, “memory”). It is important to note that method claim 1 does not actively claim a server, but rather transmitting information to a server. In any event, the recited “server” is also a generic computing device.  
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor and memory recited in claim 12 does not transform the abstract idea into a practical application of the abstract idea. 
In addition, claim 1 recites “acquiring speed information and location information from a multiplicity of networked vehicles, transmitting the speed information and location information to a server” and “providing instructions for adapting one or more vehicle functions based on the predicted route and speed from the server”. These limitations merely recite extra-solution activity such that they do not integrate the abstract idea into a practical application since the it constitutes mere data gathering. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
In addition, under a broadest reasonable interpretation, the limitation “adapting a vehicle function based on the predicted route and speed from the server, wherein the vehicle function is selected from the group consisting of: autonomous driving, automatic cruise control, and a phased light assistant” merely requires making a change to a phased light assistant. Although not described in the specification, a change to a phased light assistant can merely be changing information on a display related to traffic light phases1. Accordingly, the above limitation constitutes insignificant post-solution activity, i.e., displaying data as a result of an abstract idea. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  For example, presenting the determined metrics is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. In addition, "collecting information, analyzing it, and displaying certain results of the collection and analysis” recites a mental process that can practically be performed in the mind. See MPEP 2106.04(a)(2) citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, with respect to the additional element of (1) “a server” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a generic computing device (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶ 25 of the published specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “method for managing a vehicle operations” claim 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0025292 to Stahlin et al. (Stahlin) in view of U.S. Patent Application Publication No. 2008/0071465 to Chapman et al. (Chapman)
With respect to claim 1, Stahlin discloses a method for managing vehicle operation based on speed information (¶70 “use the updated map data . . . to automatically send appropriate control signals to controllable systems in the vehicle, such as to the brake system, the engine, the lighting system, the chassis, etc., and thus to actively engage in controlling the vehicle”), the method comprising: 
acquiring speed information and location information from a multiplicity of networked vehicles and transmitting the speed information and location information to a server; (¶ 15, ¶16 “data are always transmitted together with those coordinates of the vehicle”; ¶¶ 33-34 “speed of the vehicle”; ¶82 “each of the driver assistance systems 3 comprises a transmission unit 17 for sending the current coordinates 16 and also further data produced by the driver assistance system 3 . . . to the base station 2”) 
determining speed distributions using the speed information received from a multiplicity of networked vehicles including forming characteristic numbers for characterizing the determined speed distributions
(¶¶ 111 – 119 speed distribution of vehicles, mean, median, standard deviation, minimum, maximum, correlation, average speed, functional relationship between a plurality of driving dynamics variables i.e., speed of the vehicle and the subregion, driving style for each of the vehicles associated with great or moderate average speeds, compare measured values with one another, “By way of example, a suitable statistical distribution function is a standard normal distribution with the characteristic variables mean and variance. Alternatively, a histogram having 7 classes, for example, can also be used”, family of characteristic curves; ¶ 111-112 “computation unit of the base station 2 . . . calculate attributes . . . statistical distribution function for . . . driving dynamics variables 20 . .  particularly a speed distribution . . . for the vehicles”); 
and adapting a vehicle function based on a route and the speed distribution from the server, wherein the vehicle function is selected from the group consisting of: autonomous driving, automatic cruise control, and a phased light assistant.
(vehicle 3 receives determined speed distributions from server 2, FIG. 1; ¶81; ¶133 “The computation unit 24 of the base station 2 . . . update to each of the attributes 9 of each of the subregions 11 by the computation unit 24 and to actuate the transmission units 12 of the base station 2 to send these times together with the updated attributes 9 to the driver assistance systems 3. The control units 14 of the driver assistance systems 3 are set up to use these times to determine the currentness of the attributes and take this currentness of the attributes 9 as a basis for deciding whether the attributes 9 are admissible for the use of particular driver assistance functions”; ¶ 136  “the control units 14 of the driver assistance systems 3 are set up to perform driver assistance functions by using the map data 7 for the digital map 6 and send recommendations or warning messages to the drivers of the vehicles, for example using the updated map data, and/or furthermore automatically send control signals to controllable systems in the vehicle 4, such as to the brake system, the engine, the lighting system, the chassis, etc.”)(¶70 “it is possible for a driver assistance system in the system to control the vehicle to some extent or else completely automatically using the digital map (semi-automated or highly automated driving) . . . adapt the current speed of the vehicle to suit the value of the average speed that is entered in the digital map”)
(¶ 20 traffic route . . . state of the current traffic route”; ¶23 “traffic route in the traffic network”; ¶89 “association of the subregion 11 with a traffic route”; ¶ 93 “original course of the traffic route”; claim 3 “association of the subregion with a traffic route in the traffic network”)
Although Stahlin does not overtly disclose vehicle route is “predicted” or predicting speed for a vehicle, Stahlin at least suggests these features, i.e., predict speed using characteristic numbers (¶ 70 “driver assistance system in the system may be set up, by way of example, to adapt the current speed of the vehicle to suit the value of the average speed that is entered in the digital map as an attribute for the current coordinates of the vehicle” and predicting a route, which can be a travel route of the vehicle (claim 3 “association of the subregion with a traffic lane on the traffic route . . . lane information from the traffic route . . . obstruction within the subregion . . . in the course of the traffic route from an original course of the traffic route”; ¶ 4 “driver assistance systems. . . performing navigation functions”). 
Chapman, from the same field of endeavor, discloses predicting a vehicle route2 (370, FIG. 17 route selector system; FIG. 18; ¶180, route selection based on predicted future traffic conditions; ¶182 destination node F; ¶206; ¶216 receives request from a client to provide travel routes between a starting and ending location, select one of the routes based on the indicated criteria; ¶218 determine one or more route that are predicted to be optimal; ¶237; FIG. 21A) and predicting a speed for a particular vehicle3 traveling along the predicted route using the characteristic numbers (Fig. 15D-F; FIG. 18 “1805 predicted information for an indicated route, 1815 obtain predictions of future road conditions”; ¶¶ 41, 78, 116, 174, 180, ¶ 70 “distribution of reported speeds . . . distributions of speed data . . . modeling a distinct distribution (e.g., a normal or Gaussian distribution) for the observed speeds of each group”; ¶101 “P; is a value of the discretized probability distributions P (e.g., each P; is the probability that speeds within the i-th bucket of the histogram for P occurred)” collected from the vehicles (¶¶ 174, 110).
Accordingly, in view of the combined teachings of Stahlin and Chapman, it would have been obvious to one of ordinary skill in the art at the time of effective filing to predict a vehicle route and speed for a particular vehicle traveling along the predicted route using characteristic numbers such that the data from the server used to adapt a vehicle function including one of autonomous driving, automatic cruise control and a phased light assistant, as taught by Stahlin above, are based on the predicted route and speed, as taught by Chapman, in order to reduce traffic congestion (Chapman, ¶ 5; with a high level of detail ¶ 6, in an accurate and timely manner ¶7, ¶ 163 “real time”). 


With respect to claim 2, Stahlin in view of Chapman disclose the speed information includes instantaneous speed values gathered when the networked vehicles pass defined, spatially fixed points.
(Stahlin, ¶82 “actuation to take place automatically within each of the cited subregions 11 at least once”).

With respect to claim 3, Stahlin in view of Chapman disclose the speed information includes minimum and/or maximum speed values reached by the networked vehicles since passing a preceding defined spatially fixed point (Stahlin, ¶ 51 “minimum and/or the maximum of the driving dynamics measured variable . . . within this subregion”; ¶¶ 113, claim 7) (Chapman, FIG. 2B, ¶219 minimum travel speed)

With respect to claim 4, Stahlin in view of Chapman disclose the speed information includes route information. 
(Stahlin, ¶¶ 49-54 “map data for each of the subregions . . . speed distribution”; ¶17 “recognize current changes in the course of individual traffic routes and then take them into account when updating the digital map”; ¶ 20 state of the current traffic route . . . speed”; ¶23; ¶16 “computation unit may be set up also to use and to take into account the data transmitted by the driver assistance systems, in each case together with the coordinates, when updating the attributes
(Chapman, 415, FIG. 4; FIG. 15A-F; 1805-1825, FIG. 18; ¶168 “determine a particular route taken by that mobile data source”; 180 “travel route selection . . . traffic congestion of predicted average speed”; ¶212 “gather and report predicted traffic condition and route information”; ¶¶ 41, 78, 116, 174, 180, ¶ 70 “distribution of reported speeds . . . distributions of speed data . . . modeling a distinct distribution (e.g., a normal or Gaussian distribution) for the observed speeds of each group”; ¶101 “P; is a value of the discretized probability distributions P (e.g., each P; is the probability that speeds within the i-th bucket of the histogram for P occurred)” collected from the vehicles (¶¶ 174, 110))

With respect to claim 5, Stahlin in view of Chapman disclose aggregating the speed information at the server and continuously updating the speed distribution and the characteristic numbers on the basis thereof.
(Chapman, FIG. 18, iterative flow chart, 1805, “indication of conditions update for a geographic area”; ¶¶ 41, 78, 116, 174, 180, ¶ 70 “distribution of reported speeds . . . distributions of speed data . . . modeling a distinct distribution (e.g., a normal or Gaussian distribution) for the observed speeds of each group”; ¶101 “P; is a value of the discretized probability distributions P (e.g., each P; is the probability that speeds within the i-th bucket of the histogram for P occurred)” collected from the vehicles (¶¶ 174, 110))
(Stahlin, ¶82 “driver assistance system 3 . . . transmission unit 17 . . . to the base station . . . regular intervals of time . . . moved on by a particular distance . . . actuation to take place automatically within each of the cited subregions 11 at least once”; ¶16 “computation unit may be set up also to use and to take into account the data transmitted by the driver assistance systems, in each case together with the coordinates, when updating the attributes”) 

With respect to claim 7, Stahlin in view of Chapman disclose the prediction of the vehicle speed is carried out in the server.
 (Chapman, Fig. 15D-F; FIG. 18 “1805 predicted information for an indicated route, 1815 obtain predictions of future road conditions”; ¶¶ 41, 78, 116, 174, 180, ¶ 70 “distribution of reported speeds . . . distributions of speed data . . . modeling a distinct distribution (e.g., a normal or Gaussian distribution) for the observed speeds of each group”; ¶101 “P; is a value of the discretized probability distributions P (e.g., each P; is the probability that speeds within the i-th bucket of the histogram for P occurred)” collected from the vehicles (¶¶ 174, 110)

With respect to claim 8, Stahlin in view of Chapman disclose adapting the predicted speed based on individual driving behavior of the driver and/or vehicle- internal signals.
(Stahlin, ¶¶ 111-132 “driving-dynamics measured variables 20 from the individual vehicles 4 are used as a basis for the computation unit 24 of the base station 2 to define, produce, and calculate further attributes 9 of the digital map 6 . . . a typical driving style of the vehicles 4 in this subregion 11, particularly a sporty driving style (for example existing in the case of great accelerations and/ or speeds) or a uniform driving style (for example existing in the case of only small accelerations and moderate speeds) . . . average speed of the road section . . . statistical distribution . . . are calculated from the relevant driving dynamics . . . by taking into account . . . the driving style of the individual vehicles”)
(Chapman, Fig. 15D-F; FIG. 18 “1805 predicted information for an indicated route, 1815 obtain predictions of future road conditions”; ¶¶ 41, 78, 116, 174, 180, ¶ 70 “distribution of reported speeds . . . distributions of speed data . . . modeling a distinct distribution (e.g., a normal or Gaussian distribution) for the observed speeds of each group”; ¶101 “P; is a value of the discretized probability distributions P (e.g., each P; is the probability that speeds within the i-th bucket of the histogram for P occurred)” collected from the vehicles (¶¶ 174, 110))
	
With respect to claim 9, Stahlin in view of Chapman disclose dividing the predicted vehicle route into subdivisions as a function of distance from the instantaneous vehicle position; 
(Stahlin, ¶ 111 “map data item 7 from each of the subregions 11 contains, inter alia, the following attributes 9 that characterize this subregion 11”; ¶ 5 subregions; ¶9 subregion subdivisions based on distance) (Chapman, ¶ 40 various ways of defining road segments; ¶41 “future time series predictions for each of numerous road segments such as in a real time manner”)
adapting the predicted speed for an imminent partial route based at least in part on vehicle- internal signals (Chapman, Fig. 15D-F; FIG. 18 “1805 predicted information for an indicated route, 1815 obtain predictions of future road conditions”; ¶¶ 41, 78, 116, 174, 180, ¶ 70 “distribution of reported speeds . . . distributions of speed data . . . modeling a distinct distribution (e.g., a normal or Gaussian distribution) for the observed speeds of each group”; ¶101 “P; is a value of the discretized probability distributions P (e.g., each P; is the probability that speeds within the i-th bucket of the histogram for P occurred)” collected from the vehicles (¶¶ 174, 110))

With respect to claim 10, Stahlin in view of Chapman disclose comprising evaluating the driving behavior of a driver of a vehicle, by comparing speed values at which the driver travels with the characteristic numbers.
(Stahlin, ¶¶ 111-115 “driving-dynamics measured variables 20 from the individual vehicles 4 are used as a basis for the computation unit 24 of the base station 2 to define, produce, and calculate further attributes 9 of the digital map 6 . . . a typical driving style of the vehicles 4 in this subregion 11, particularly a sporty driving style (for example existing in the case of great accelerations and/ or speeds) or a uniform driving style (for example existing in the case of only small accelerations and moderate speeds); ¶ 66-67; ¶115; ¶¶ 131-132; claims 7, 9 and 11)

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0025292 to Stahlin et al. (Stahlin) in view of U.S. Patent Application Publication No. 2008/0071465 to Chapman et al. (Chapman) and further in view of U.S. Patent Application Publication No. 2011/0301802 to Rupp et al. 
With respect to claim 12, Stahlin discloses: 
a receiver device for receiving speed information from networked vehicles; 
 (¶ 15 “The base station comprises at least one receiver unit, preferably a multiplicity of receiver units, which are distributed over the overall region, for receiving the data sent by the vehicles (the coordinates and possibly further data, such as the measured values listed above and also below) and a memory unit for storing the received data from the vehicles”)
(¶ 15, ¶16 “data are always transmitted together with those coordinates of the vehicle”; ¶¶ 33-34 “speed of the vehicle”; ¶82 “each of the driver assistance systems 3 comprises a transmission unit 17 for sending the current coordinates 16 and also further data produced by the driver assistance system 3 . . . to the base station 2”)
(¶ 83 “The base station 2 comprises a plurality of receiver units 22”)
a processor programmed (¶84 base station 2 comprises a computation unit 24) to evaluate the speed information received from the networked vehicles and to calculate distribution functions and characteristic numbers corresponding to the distribution functions using the information received from the networked vehicles;
(¶¶ 111 – 119 speed distribution of vehicles, mean, median, standard deviation, minimum, maximum, correlation, average speed, functional relationship between a plurality of driving dynamics variables i.e., speed of the vehicle and the subregion, driving style for each of the vehicles associated with great or moderate average speeds, compare measured values with one another, “By way of example, a suitable statistical distribution function is a standard normal distribution with the characteristic variables mean and variance. Alternatively, a histogram having 7 classes, for example, can also be used”, family of characteristic curves)
a memory for storing the characteristic numbers of the distribution functions; and 
(¶ 83 “base station 2 . . . memory unit 23”)
a transmitter device for transmitting the stored characteristic numbers and calculated information to networked vehicles.
(¶ 10 “The base station comprises at least one transmission unit, preferably a multiplicity of transmission units, which are distributed over the overall region, for sending updated map data for the digital map to the driver assistance systems”)
(vehicle 3 receives determined speed distributions from server 2, FIG. 1; ¶81; ¶133 “The computation unit 24 of the base station 2 . . . update to each of the attributes 9 of each of the subregions 11 by the computation unit 24 and to actuate the transmission units 12 of the base station 2 to send these times together with the updated attributes 9 to the driver assistance systems 3. The control units 14 of the driver assistance systems 3 are set up to use these times to determine the currentness of the attributes and take this currentness of the attributes 9 as a basis for deciding whether the attributes 9 are admissible for the use of particular driver assistance functions”; ¶ 136  “the control units 14 of the driver assistance systems 3 are set up to perform driver assistance functions by using the map data 7 for the digital map 6 and send recommendations or warning messages to the drivers of the vehicles, for example using the updated map data, and/or furthermore automatically send control signals to controllable systems in the vehicle 4, such as to the brake system, the engine, the lighting system, the chassis, etc.”); and 
a first networked vehicle equipped to receive the distribution functions and characteristic numbers and use the distribution functions and calculated information to define a predicted route and a predicted speed; wherein the first networked vehicle adapts a vehicle function based on the predicted route and speed, wherein the vehicle function is selected from the group consisting of: autonomous driving, automatic cruise control, and a phased light assistant.
(¶ 133 “transmission units of the base station 2 to send these times together with updated attributes 9 to the driver assistance systems 3. The control units 14 of the driver assistance systems 3 are set up to use these times to determine the currentness of the attributes and take this currentness of the attributes 9 as a basis for deciding whether the attributes 9 are admissible for the use of particular driver assistance functions”)
(vehicle 3 receives determined speed distributions from server 2, FIG. 1; ¶81; ¶133 “The computation unit 24 of the base station 2 . . . update to each of the attributes 9 of each of the subregions 11 by the computation unit 24 and to actuate the transmission units 12 of the base station 2 to send these times together with the updated attributes 9 to the driver assistance systems 3. The control units 14 of the driver assistance systems 3 are set up to use these times to determine the currentness of the attributes and take this currentness of the attributes 9 as a basis for deciding whether the attributes 9 are admissible for the use of particular driver assistance functions”; ¶ 136  “the control units 14 of the driver assistance systems 3 are set up to perform driver assistance functions by using the map data 7 for the digital map 6 and send recommendations or warning messages to the drivers of the vehicles, for example using the updated map data, and/or furthermore automatically send control signals to controllable systems in the vehicle 4, such as to the brake system, the engine, the lighting system, the chassis, etc.” )(¶70 “it is possible for a driver assistance system in the system to control the vehicle to some extent or else completely automatically using the digital map (semi-automated or highly automated driving) . . . adapt the current speed of the vehicle to suit the value of the average speed that is entered in the digital map”).
Although Stahlin does not overtly disclose prediction of a vehicle route and predicting speed for a vehicle, Stahlin at least suggests these features, i.e., predict speed using characteristic numbers (¶ 70 “driver assistance system in the system may be set up, by way of example, to adapt the current speed of the vehicle to suit the value of the average speed that is entered in the digital map as an attribute for the current coordinates of the vehicle” and predicting a route, which can be a travel route of the vehicle (claim 3 “association of the subregion with a traffic lane on the traffic route . . . lane information from the traffic route . . . obstruction within the subregion . . . in the course of the traffic route from an original course of the traffic route”; ¶ 4 “driver assistance systems. . . performing navigation functions”). 
Chapman, from the same field of endeavor, discloses predicting a vehicle route4 (370, FIG. 17 route selector system; FIG. 18; ¶180, route selection based on predicted future traffic conditions; ¶182 destination node F; ¶206; ¶216 receives request from a client to provide travel routes between a starting and ending location, select one of the routes based on the indicated criteria; ¶218 determine one or more route that are predicted to be optimal; ¶237; FIG. 21A) and predicting a speed for a particular vehicle5 traveling along the predicted route using the characteristic numbers (Fig. 15D-F; FIG. 18 “1805 predicted information for an indicated route, 1815 obtain predictions of future road conditions”; ¶¶ 41, 78, 116, 174, 180, ¶ 70 “distribution of reported speeds . . . distributions of speed data . . . modeling a distinct distribution (e.g., a normal or Gaussian distribution) for the observed speeds of each group”; ¶101 “P; is a value of the discretized probability distributions P (e.g., each P; is the probability that speeds within the i-th bucket of the histogram for P occurred)” collected from the vehicles (¶¶ 174, 110).
Accordingly, in view of the combined teachings of Stahlin and Chapman, it would have been obvious to one of ordinary skill in the art at the time of effective filing to predict a vehicle route and speed for a particular vehicle traveling along the predicted route using characteristic numbers such that the data from the server used to adapt a vehicle function including one of autonomous driving, automatic cruise control and a phased light assistant, as taught by Stahlin above, are based on the predicted route and speed, as taught by Chapman, in order to reduce traffic congestion (Chapman, ¶ 5; with a high level of detail ¶ 6, in an accurate and timely manner ¶7, ¶ 163 “real time”). 
In addition, although the limitation is unclear in view of the 112(b) rejection above, for the purposes of examination, the limitation “a first networked vehicle equipped to receive the distribution functions and characteristic numbers and use the distribution functions and calculated information to define a predicted route and a predicted speed” appears to require the vehicle is performing the definition of predicted route and a predicted speed. 
Stahlin in view of Chapman disclose defining, as the term is best understood, predicted route and predicted speed remotely. However, it was well known at the time of effective filing that such computations could interchangeably be performed remotely or onboard a vehicle. For example, Rupp, from the same field of endeavor, also discloses 
a receiver device for receiving speed information from networked vehicles;
(¶7 “A probe vehicle is any vehicle equipped with appropriate GPS and related communication systems that allow the vehicle to transmit data to a remote collection point. The probe vehicles together serve as a data collection fleet. The data collected by probe vehicles may include latitude, longitude, absolute time, position error estimate, and vehicle speed”
a processor programmed to evaluate the speed information received from the networked vehicles and to calculate distribution functions and characteristic numbers corresponding to the distribution functions using the information received from the networked vehicles and a memory for storing the characteristic numbers of the distribution functions
(FIG. 1-2; abstract, ¶¶ 31, 8 “speed profile being generated by analyzing a statistical distribution of historical speed data collected from probe vehicles that have previously traveled over the approaching segment”; 19 “Each speed profile a-f is generated or calculated by statistically analyzing the cumulative data gathered by the probe vehicles . . . A statistical distribution may be determined from the plot. For example, the FIG. 2 distribution may be identified as a normal distribution having a mean value and a standard deviation (sigma)”)
a transmitter device for transmitting the stored characteristic numbers, and calculated information to networked vehicles; and
(¶ 46 “A road segment speed profile module 30 may comprise a wireless interface with a remote database (via satellite 32 and/or ground-based antenna 34) and/or an onboard electronic storage medium. Road segment speed profile module 30 provides access to speed profile data associated with approaching road segments and/or baseline road segments”; FIG. 6)
wherein the first networked vehicle adapts a vehicle function based on the predicted route and speed, wherein the vehicle function is selected from the group consisting of: autonomous driving, automatic cruise control, and a phased light assistant (¶¶ 38, 50). 
wherein a first networked vehicle predicted route and speed are defined at a vehicle (¶ 40 “FIG. 6 depicts a functional block diagram of a system . . . implementing the method(s) described hereinabove. The computational module, generally indicated at 20, is preferably carried onboard the vehicle and may comprise a microprocessor-based unit such as a computer having a central processing unit, memory (RAM and/or ROM), and associated input and output buses. The computational module 20 may be an application-specific integrated circuit or other logic devices known in the art. The computational module 20 may be a portion of a central vehicle main control unit, an interactive vehicle dynamics module, a main safety controller, or may be a stand-alone controller as show”; ¶ 33 accessed onboard and/or remotely) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to define a predicted route and a predicted speed at a vehicle, as taught by Rupp, rather than remotely using the distribution functions and characteristic information disclosed in Stahlin in view of Chapman since various inputs that can affect the defined route and speed are located at the vehicle resulting in quicker response time to define the route and speed. 
In addition, the list of locations to perform such calculations or defining are limited and predictable in vehicle control technology, either at a remote computer or onboard the vehicle. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the onboard vehicle to perform such operations and incorporate it into the system Stahlin in view of Chapman since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. In addition, the Specification does not disclose that defining a predicted route or speed at a vehicle serves any particular advantage or purpose over defining route or speed remotely.  Rather, the specification refers to the location of defining predicted route or speed interchangeably (i.e., Spec. ¶ 42 “the prediction of the route and/or the speed trajectory can take place either in the vehicle or in the backend”). Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

	With respect to claim 13, Stahlin in view of Chapman and further in view of Rupp disclose the processor is programmed to link the speed information, distribution functions, and/or characteristic numbers to location data.
(Stahlin, ¶¶ 111 – 119 “calculate further attributes 9 of the digital map 6. The map data item 7 from each of the subregions 11 contains . . . attributes 9 that characterize this subregion 11 . . . speed distribution of vehicles, mean, median, standard deviation, minimum, maximum, correlation, average speed, functional relationship between a plurality of driving dynamics variables i.e., speed of the vehicle and the subregion, driving style for each of the vehicles associated with great or moderate average speeds, compare measured values with one another, “By way of example, a suitable statistical distribution function is a standard normal distribution with the characteristic variables mean and variance. Alternatively, a histogram having 7 classes, for example, can also be used”, family of characteristic curves).

With respect to claim 14, Stahlin in view of Chapman and further in view of Rupp disclose the processor is programmed to predict a route which will be traveled on in the future by a particular vehicle (Chapman, 370, FIG. 17 route selector system; FIG. 18; ¶180, route selection based on predicted future traffic conditions; ¶182 destination node F; ¶206; ¶216 receives request from a client to provide travel routes between a starting and ending location, select one of the routes based on the indicated criteria; ¶218 determine one or more route that are predicted to be optimal; ¶237; FIG. 21A)

With respect to claim 15, Stahlin in view of Chapman and further in view of Rupp disclose the processor is programmed to predict a speed of a particular vehicle along a vehicle route predicted with the route prediction device.
(Stahlin, ¶¶ 111 – 119 speed distribution of vehicles, mean, median, standard deviation, minimum, maximum, correlation, average speed, functional relationship between a plurality of driving dynamics variables i.e., speed of the vehicle and the subregion, driving style for each of the vehicles associated with great or moderate average speeds, compare measured values with one another, “By way of example, a suitable statistical distribution function is a standard normal distribution with the characteristic variables mean and variance. Alternatively, a histogram having 7 classes, for example, can also be used”, family of characteristic curves, ¶ 70 “driver assistance system in the system may be set up, by way of example, to adapt the current speed of the vehicle to suit the value of the average speed that is entered in the digital map as an attribute for the current coordinates of the vehicle”)
(Chapman, Fig. 15D-F; FIG. 18 “1805 predicted information for an indicated route, 1815 obtain predictions of future road conditions”; ¶¶ 41, 78, 116, 174, 180, ¶ 70 “distribution of reported speeds . . . distributions of speed data . . . modeling a distinct distribution (e.g., a normal or Gaussian distribution) for the observed speeds of each group”; ¶101 “P; is a value of the discretized probability distributions P (e.g., each P; is the probability that speeds within the i-th bucket of the histogram for P occurred)” collected from the vehicles (¶¶ 174, 110)

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by applicant’s amendment.
	However, at least one argument remains relevant to the current rejection. 
	Applicant asserts (Amend. 6) the newly added limitations overcomes the 101 rejection. However, as noted above, the limitation constitutes mere extra-solution activity such that the 101 rejection remains. 
Applicant asserts (Amend. 8) Applicant assert Stahlin in view of Chapman fail to disclose "adapting a vehicle function using a predicted vehicle route and a predicted vehicle speed" since they merely disclose sending recommendations or warnings and do not directly adapt vehicle functions. However, the rejection has been updated to explicitly show these features (i.e., “control units 14 of the driver assistance systems 3 are set up to use these times to determine the currentness of the attributes and take this currentness of the attributes 9 as a basis for deciding whether the attributes 9 are admissible for the use of particular driver assistance functions”; ¶ 136  “the control units 14 of the driver assistance systems 3 are set up to perform driver assistance functions by using the map data 7 for the digital map 6 and send recommendations or warning messages to the drivers of the vehicles, for example using the updated map data, and/or furthermore automatically send control signals to controllable systems in the vehicle 4, such as to the brake system, the engine, the lighting system, the chassis, etc.”)(¶70 “it is possible for a driver assistance system in the system to control the vehicle to some extent or else completely automatically using the digital map (semi-automated or highly automated driving) . . . adapt the current speed of the vehicle to suit the value of the average speed that is entered in the digital map”).
Accordingly, Applicants arguments are unpersuasive. 


Previously Cited Prior Art
U.S. 20170241659 to Duvernier is cited to disclose predicting speed of a driver using speed profiles:
[0019] In a preferred embodiment, the step of predicting the speed consists in assigning to the driver the mean speed of the selected category in the second driving area, or in a driving area having similarities with the driving area approached by the vehicle.
[0033] When the classes are determined, the mean speed of each class, also called the profile speed, is determined.
[0046] The term “profile speed” is taken to mean a statistically determined speed belonging to the group comprising the mean speed of the individuals of a category, the median speed of the individuals of a category, a quantile of any order of the distribution of the speeds of the individuals of a category, or any other statistical estimator representative of the speeds of the set of individuals in a category.
[0047] In an advantageous embodiment, the step of predicting the driver's speed in a second driving area consists in predicting the speed at a number of finite points of the second driving area and making an approximation between these points. Thus, for example, the speed is predicted only in certain specific areas, where the speed varies considerably, and an approximation is made between these areas. This embodiment makes it possible to reduce the computing power used for the prediction. It should be noted here that the selection of the points is performed on the basis of speed variations, and therefore does not necessarily exhibit a regular distribution over the driving area.
	U.S. 20200064139 to Mieth, assignee tom tom is cited to disclose:
73 FIG. 3 is a histogram showing the distribution of speeds within a time period for a segment;
FIG. 3 shows speed distribution
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Traffic Light Assistant, 2013 International Conference on Connected Vehicles and Expo (ICCVE) to Zweck et al., FIG. 2 “TTG display: 25s to wait”; FIG. 1 “A Glosa display on the dashboard”. 
        2 Predicting a route is not provided with a limiting definition in the specification but can include “in a known fashion by a driver inputting the destination in a navigation device or a driver inputting a route”, “routes that are frequently repeatedly traveled” (¶ 41)
        3 Predicting a speed for a particular vehicle is not provided with a limiting definition in the specification but can include “The prediction of the vehicle speed . . . is carried out taking into account (inter alia) vehicle-internal signals”, “carried out essentially using data stored in the backend”, “In addition to the vehicle-internal signals, e.g. map data, the personal driving behavior and the stored characteristic numbers are used for the prediction” (¶ 45); “predicting the speed trajectory on the basis of speed distributions 20” (¶60).
        4 Predicting a route is not provided with a limiting definition in the specification but can include “in a known fashion by a driver inputting the destination in a navigation device or a driver inputting a route”, “routes that are frequently repeatedly traveled” (¶ 42)
        5 Predicting a speed for a particular vehicle is not provided with a limiting definition in the specification but can include “The prediction of the vehicle speed . . . is carried out taking into account (inter alia) vehicle-internal signals”, “carried out essentially using data stored in the backend”, “In addition to the vehicle-internal signals, e.g. map data, the personal driving behavior and the stored characteristic numbers are used for the prediction” (¶ 45); “predicting the speed trajectory on the basis of speed distributions 20” (¶60).